Citation Nr: 0614447	
Decision Date: 05/17/06    Archive Date: 05/31/06

DOCKET NO.  03-01 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Meijken Westenskow, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1977 to 
January 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The Board considered this appeal in October 
2004 and determined that additional development was required. 
The matter was remanded and the RO performed all requested 
development.  The issue on appeal remains denied and is 
properly returned to the Board for appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has three service-connected orthopedic 
disabilities with a combined rating of 60 percent.

3.  The veteran is not precluded from securing and following 
some form of substantially gainful employment consistent with 
his education and work experience as a result of his service-
connected disabilities.


CONCLUSION OF LAW

Criteria for a total rating based on individual 
unemployability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.1-4.16 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, the Board must 
examine VA's duties under the Veterans Claims Assistance Act 
of 2000 (VCAA).  The VCAA directs that VA shall apprise a 
claimant of the evidence necessary to substantiate his/her 
claim for benefits and make reasonable efforts to assist the 
claimant in obtaining evidence unless there is no reasonable 
possibility that such assistance will aid in substantiating 
the claim.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including:  1) 
veteran status; 2) existence of a disability; 3) a connection 
between the appellant's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a claim of service connection, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
19 Vet. App. at 486.

In letters dated in July 2002 and October 2004, VA notified 
the veteran of the information and evidence needed to 
demonstrate entitlement to TDIU, including what part of that 
evidence the veteran was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also generally advised the 
veteran to submit any additional information related to his 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 
(2004).  Because the issue in this case is entitlement to 
TDU, the Board finds that the veteran was effectively 
notified of the information and evidence necessary to 
substantiate and complete his claim.  

With respect to the timing of the notice, VA must provide 
VCAA notice to a claimant before the agency of original 
jurisdiction (AOJ) issues an unfavorable decision on a claim 
for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 
112, 119-20 (2004).  In this case, VA gave the veteran 
initial VCAA notice in July 2002, prior to the October 2002 
AOJ decision on appeal.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied as to both timing and content.

The Board also finds that VA complied with the VCAA's duty to 
assist by aiding the veteran in obtaining evidence, providing 
him physical examinations, and affording him an opportunity 
to testify before an RO hearing officer and/or the Board, 
even though he declined to do so.  All known and available 
records relevant to the issue on appeal were obtained and are 
associated with the veteran's claims file, and the veteran 
does not contend otherwise.  Therefore, the Board finds that 
VA has done everything reasonably possible to notify and to 
assist the veteran and that no further action is necessary to 
meet the requirements of the VCAA.  

The veteran avers that he is unable to secure meaningful work 
because of physical limitations attributable to his service-
connected disabilities.  He states that, although he was 
financially compelled to work despite his disabilities, he 
experienced debilitating pain as a consequence of physical 
labor.  The veteran has three service-connected disabilities:  
low back strain with bilateral spondylolysis and degenerative 
arthritis, evaluated as 50 percent disabling; residuals of 
right knee chondromalacia, including degenerative arthritis, 
evaluated as 10 percent disabling; and status post fracture, 
distal right fifth metacarpal, evaluated as noncompensable.  

Total disability ratings may be assigned where the schedular 
rating is less than total and the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities.  See 38 C.F.R. § 
4.16(a).  If there is only one service-connected disability, 
it must be rated at 60 percent or more.  Disabilities 
affecting a single body system, including orthopedic 
disabilities, are considered one disability.  The veteran's 
combined 60 percent rating for orthopedic disabilities meets 
the threshold requirements of 38 C.F.R. § 4.16(a), and the 
Board must only assess whether the veteran's service-
connected disabilities preclude his capacity to secure or 
follow substantially gainful employment.

A total disability exists when a service-connected impairment 
renders it impossible for the average person to follow a 
substantially gainful occupation.  See 38 C.F.R. § 3.340.  
The criteria for determining unemployability also includes a 
subjective standard; veterans are rated totally disabled if, 
in light of their individual circumstances, they are unable 
to secure and follow a substantially gainful occupation as 
the result of a service-connected disability, regardless of 
whether an average person would be rendered unemployable by 
the circumstances.  See VAOPGCPREC 75-91 (O.G.C. Prec. 75-
91); 57 Fed. Reg. 2317 (1992).  

A veteran's unemployment or difficulty obtaining employment 
is not, by itself, enough to prove unemployability.  
Moreover, a high rating does not itself indicate that the 
impairment makes it difficult for the veteran to acquire or 
retain employment.  Rather, the record must reflect some 
factor which places the veteran in a different position than 
other veterans with the same disability rating.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

The veteran completed one full year of college education.  He 
worked in delivery services from May 1997 to July 1998.  He 
denied leaving that position because of any disability.  He 
was employed as a laborer in 1999.  In July 1999, a VA 
examiner opined that the veteran was psychically unfit for 
the position because of right knee and low back pain.  The 
veteran states that he was terminated for reasons unrelated 
to his disabilities.  The veteran worked in housekeeping 
services for twenty hours a week from March to September 
2000.  He missed thirty days of work because of illness, and 
he was ultimately terminated because weakness, pain, fatigue, 
and dizziness prevented him from performing necessary duties.  

The veteran worked in kitchen services beginning in September 
2000.  In his application for TDIU, the veteran averred that 
he quit that position in May 2002; however in August 2002, 
the employer indicated that the veteran had worked for fifty 
hours a week since September 2000.  The employer noted that 
the veteran was not required to lift, stoop, or stand for 
prolonged periods because of his disability, but the veteran 
avers that he climbed stairs and lifted food and equipment.  

In January 2003, the veteran indicated that he reduced his 
work schedule to thirty hours a week because of physical 
limitations.  In July 2004, the employer stated that the 
veteran had been unable to work since January 2004 for 
medical reasons.  The veteran received a wrist fusion 
operation during that period, and he returned to work in 
August 2004.  He voluntarily left the position in April 2005.  
During a May 2005 consultation, he stated that he quit 
because he was assigned additional duties after the departure 
of two co-workers.  During subsequent examinations, he 
maintained that he quit because he could not physically 
perform the additional tasks.  He denied any limitation that 
affected his capacity to maintain employment and asserted 
that he would continue working if he could secure an 
appropriate position.

The veteran avers that his back disability results in 
restricted mobility, morning stiffness with residual fatigue, 
and pain at a level of ten out of ten on a scale of one to 
ten, with ten being the highest.  He states that prolonged 
activity aggravates his pain and results in extended periods 
of severe functional loss.  He asserts that he cannot walk 
continuously for farther than one block or sit in the same 
position for longer than ten minutes without discomfort.  
There is medical evidence of spinal tenderness and painful 
and restricted lumbosacral movement.  Physicians have not 
observed any additional functional limitation or any 
neurological abnormality.  The veteran does not use assistive 
devices or receive consistent treatment for back pain.  

The veteran avers that residuals of a 1979 right knee 
arthroscopy include intermittent stiffness, instability, and 
swelling as well as daily knee pain at a level of eight or 
nine out of ten.  He states that pain is aggravated by 
prolonged periods of standing.  There is medical evidence of 
right knee tenderness as well as guarded, painful, and 
restricted movement.  The veteran walks with an antalgic gait 
and uses a knee brace to address pain.  There is no medical 
evidence of additional functional limitation, including 
locking, instability, weakness, or neurologic abnormality.  
The veteran does not receive regular treatment for knee pain.  

The veteran complains of hand pain at a level of eight or 
nine out of ten.  There is medical evidence of bilateral loss 
of grip, fatigue, and pain during hand and wrist movement.  
During an August 2005 VA examination, the veteran's fifth 
finger and metacarpal were normal in contour, and the veteran 
had full range of motion.  There is no medical evidence of 
limiting symptomatology specifically attributable to the 
veteran's distal metacarpal injury.

During an August 2005 VA examination, the veteran stated that 
his service-connected disabilities did not affect his 
capacity to perform the activities of daily living, although 
he stated that he limited indoor chores and avoided yardwork.  
The examiner reviewed the veteran's medical and occupational 
history and assessed the veteran's physical limitations 
associated with his back, knee, and finger disabilities.  The 
examiner opined that the veteran was not incapable of gainful 
employment based on his service-connected disabilities.  

The veteran argues that bilateral wrist disabilities preclude 
his gainful employment, and in March 2003, a VA examiner 
opined that the veteran's wrist disabilities rendered him 
unable to work full-time.  Moreover, in April 2005, a VA 
physician opined that the veteran's depression and long 
history of substance abuse impacted his capacity to maintain 
employment.  A veteran's non-service connected disabilities 
may not be considered in determining whether the veteran is 
entitled to a total disability rating based on individual 
unemployability.  See 38 C.F.R. § 3.341(a); Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  The veteran was denied 
service connection for a right wrist disability in an April 
2003 rating decision and for a psychiatric disorder in a July 
1983 rating decision, and he did not appeal those decisions.  
The veteran has not alleged that a left wrist disability is 
related to service.  Consequently, the Board cannot consider 
limitations associated with those disabilities in an 
assessment of the veteran's overall employability.  

The Board finds that the veteran's service-connected 
disabilities do not preclude him from securing and following 
some form of substantially gainful employment consistent with 
his education and work experience.  Although evidence 
indicates that the veteran is unable to perform moderately 
physical labor, the veteran has a history of higher education 
and non-physical-demanding employment.  There is no evidence 
that his disabilities have affected his capacity to perform 
work-related tasks since he began working in kitchen services 
in 2000; his employer made several exceptions in light of the 
veteran's physical limitations, and the veteran was able to 
work at least thirty hours a week until he terminated his 
employment in April 2005.  He alleged that he quit because 
his employer assigned additional duties, but he denied any 
physical disability that would prevent subsequent employment.  
Furthermore, a VA examiner opined that the veteran's back, 
finger, and knee disabilities did not preclude substantially 
gainful employment.

The veteran was unable to work from January to July 2004 for 
health reasons, but evidence indicates that that absence was 
associated with non-service connected disabilities.  The 
veteran has not worked since April 2005, but his unemployment 
does not necessarily indicate that the veteran is unable to 
perform the physical requirements of an appropriate position; 
the veteran has indicated a willingness and ability to resume 
full-time employment.

The Board appreciates that the veteran experiences 
significant back and knee pain that restrict his industrial 
capacity, but a schedular rating is itself a recognition of 
that loss.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).  See also 38 C.F.R. § 4.1 ("the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability").  The veteran has not identified any factor 
that places him in a different position relative to other 
veterans with a comparable disability rating.  Therefore, 
because there is no evidence that the veteran is precluded 
from securing and following some form of substantially 
gainful employment, entitlement to TDIU must be denied.


ORDER

Entitlement to a total rating based on individual 
unemployability must be denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


